APPENDIX A to OPERATING SERVICES AGREEMENT As Amended 6/30/15 Separate Series of Hatteras Alternative Mutual Funds Trust Annual Fee Rate (as a % of average daily net assets) Fund Class A Class C Institutional Class Class H No Load Hatteras Alpha Hedged Strategies Fund 1.59% 1.59% 0.84% — 1.59% Hatteras Hedged Strategies Fund — — 0.10% — — Hatteras Long / Short Debt Fund 0.84% 0.84% 0.59% — — Hatteras Long / Short Equity Fund 0.84% — 0.59% — — Hatteras Managed Futures Strategies Fund 0.84% — 0.59% — — Hatteras Market Neutral Fund 0.99% 0.99% 0.74% 0.25% — Hatteras Event Driven Fund — — — 0.25% — HATTERAS ALTERNATIVE MUTUAL FUNDS TRUST By: Name: J. Michael Fields Title: Secretary HATTERAS FUNDS, LLC By: Name: J. Michael Fields Title: Chief Operating Officer
